DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People's Republic of China on 06/29/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810714288.7 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: 
It is suggested to remove “mentioned in this patent” as it is implied language. 
Appropriate correction is required.

Claim Interpretation
	Claims 1-9 are directed to a metal composite material set forth using primarily process limitations, i.e., “perform a first ball milling,” “perform vacuum melting,” “perform a first heat treatment.” Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in the predetermined chemical formula for the first mixed powder “Mg100-x-y-z-aMoxAlyNizTia, wherein x=0.5-1.5, y=2-3, z=10-12, a=1-3” it is unclear if the elemental compositions are intended to be in atomic percent or weight percent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rashad et al. (NPL “Synergetic effect of graphene nanoplatelets (GNPs) and multi-walled carbon nanotube (MW-CNTs)” hereinafter referred to as “Rashad”) in view of Tang, Xinglun Xu (CN1900337A, hereinafter referred to as “Tang”) and in view of Sapru et al. (US 5916381, hereinafter referred to as “Sapru”).
claims 1-9, Rashad teaches a sintered composite material of an Mg-1Al alloy, carbon nanotubes (CNTs) and graphene nanoplatelets (GNPs) (Pg. 111 Abstract and Pg. 113, left column, sec. 2.2). However, Rashad does not teach the Mg alloy containing Ni, Ti, and Mo. 
Tang teaches an Mg-based hydrogen storage alloy containing Al, Ni, and Ti (Abstract) that is mixed with carbon nanotubes [0014]. Tang teaches the Mg-Al-Ni-Ti alloy having excellent hydrogen storage and corrosion resistance properties [0016]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mg-Al alloy in the composite material of Rashad to include Ni and Ti as taught by Tang in order to improve hydrogen storage and corrosion resistance properties of the composite material. 
Rashad in view of Tang does not disclose an Mo content in the Mg-alloy. 
Sapru teaches magnesium hydrogen storage alloys containing Mo and Ni (Abstract and Col. 8 lines 17-18). Sapru teaches the Mo content as being effective for improving hydrogen storage kinetics of the Mg-alloy (Col. 9 lines 52-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mg-alloy of Rashad in view of Tang to include an Mo content as taught by Sapru in order to improve the hydrogen storage kinetics of the composite material. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of copending Application No. 16/765,180 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
CN102719693B teaches a similar composite of an Mg alloy, CNTs, and graphene 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736